Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

ontify your case:

 

United States Bankruptcy Court for the:
EASTERN DISTRICT.OF NEW YORK

Case number {if known) Ghapter 44

 

CO Gheek if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

H more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number {if
known). For more Information, a séparate document, instructions for Bankruptcy Forms for Non-individuals, \s available.

4. Debtor's name DOLPHIN DINER CORP.

 

2, Ail other names debtor
used in the fast 8 years

Include any assumad
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification $2+2315933

 

 

 

Number (EiN}
4. Debtor's address Principal piace of business Mailing address, if diferent from principal place of
business
30-03 30TH Avenue, Ste 260
Astoria, NY 11102
Number, Street, City, State & ZIP Code P.O. Box, Number, Streei, City, State & ZIP Code
Queens Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Cade

 

5, Debtor's website (URL)

 

 

6. ‘Type of debtor I Corporation (including Limited Llabity Company (LLC) and Limited Llabillty Partnership {LLP)}

0 Partnership (excluding LLP}
0 Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page f

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

Debtor
Name

DOLPHIN DINER CORP.

Case number {if known}

 

7. Describe debtor's business A, Cheek one:

[] Health Care Business (as defined in 11 U.S.C. § 101(27A))
(1 Single Asset Real Estate (as defined In 11 U.S.C. § 104(518))
C] Rallroad (as defined in 11 U.S.C. § 104(44)}

1 Stockbroker (as defined in #1 U.S.C. § 101(634}}

C1 Commodily Broker (as defined in 11 U.S.C, § 101(6)})

( Clearing Bank (as defined in 11 U.S.C. § 781(3)}

Ml None of the abave

8, Check all thal apply

Ci Tax-exempt entity (as described in 26 U.S.C. §501)

(J investment company, including hedge fund or pooled Investment vehicle (as defined in 15 U.S.C. §80a-3)
[J Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11)}

C. NAICS (North Amarican indusiry Classification System) 4-digit code that best describes debtor.
See http:/www.uscourts.gov/four-digit-natlonal-association-naics-codes.

 

7225
8. Under which chapter ofthe Check one:
Bankruptcy Code is the
debtor filing? Ui Chapter 7
Ci) Chapter 9
A debtor who is a "small M@ chapter 11. Check all that apply:
business debtor" must check : : .
the first sub-box, I debtor as fl The debtor is a smail business debtor as defined in 11 U.S.C. § 101(51D)}, and lis aggregate
defined in § 1182¢1) who noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
elects to proceed under $2,725,626. If this sub-box is selected, attach the most recent balarice sheet, statement of
subchapter V of chapter 11 operations, cash-flow statement, and federal income tax return or if any of these documents do not
(whether or not the debtor is a exist, follow the procedure in 11 U.S.C, § 1116(1}(B}.
“small business debtor") must 1 The debtor Is a debtor as defined in #1 U.S.C. § 1182(4), Its aggregate nencontingent liquidated
check the second sub-box. debts (excluding debts owed te insiders or affillates) are less than $7,500,000, and It chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recant
balance sheet, statament of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, fallow the procedure in 11 U.S.C. § 1116(1)(B).
[CJ Aplan Is being filed with this petition.
p
[J Acceptances of the plan were sclicited prepetition from one or more classes of creditors, in
accordance with 17 U.S.C, § 1126{b).
Cl The debtor ts required to file perladic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15{d} of the Securities Exchange Act of 1934, File the
Attachment lo Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 17
(Official Form 201A} with this form.
1] The debtor is a shell company as defined in the Sacuritles Exchange Act of 1934 Rule 12b-2.

Ci Ghapter 42

 

§, Were prior bankruptcy
cases filed by or against
the debtor within the last &
years?

If more than 2 cases, allach a
separate list.

No.
OD yYes.

When Case number

When

District
Disteict

 

Case number

 

10, Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases, If more than 1,
attach a separate list

HENo
EF Yes.

Debtor
District

Relationship

 

When Case number, if known

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

Case number {i known}

 

 

Debtor = DOLPHIN DINER CORP.
Name
441. Why is the case fited in Check ail that apply:

this district?

Mis Dabtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

Pp

receding the date of this petition or for a langer part of such 180 days than in any other district.

EE] Abankruptey case concerning debtor's affiliate, general partner, or partnership Is pending In this district.

 

12, Does the debtorowneor Bi no
hava possession of any
real property or personal El Yes.

property that needs
Immediate attention?

Answer below for each proparty thal needs Immediate attention. Attach additional sheets If needed.

Why does the property need immediate attention? (Check alf that apply.)

C1 it poses or Is alleged to pase a threal of imminent and Identifiable hazard to public health or safety.
What is the hazard?

 

E] tt needs to be physically secured or protected from the weather.

Ti tt includes perishabie goods or assets thal could quickly deteriorate or lose vatue without attention (for example,
livestock, seasonal goods, meat, dalry, produce, or securities-related assets or other options).

C] other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
EI Ne

Yes, Insurance agency

 

Gontact name

 

Phone

 

 

| | Statistical and administrative information

13. Debtor's estimation of Gheck one:
available funds

M Funds will be available for distribution to unsecured creditors.

(i After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14, Estimated number of @ w49
creditors

C1 1,000-5,000

(i 26,001-50,000

 

150-99 C1 s001-10,000 C 50,001-100,000
Tl 100-199 G3 10,001-25,000 Ci More thant00,000
(1 200-999
15, Estimated Assets ll so - $50,000 [J $1,000,001 - $10 million C1) $606,000,004 - $4 billion

CJ $50,004 - $100,000
£1] $100,007 - $600,000
Li $500,001 - $1 miltion

£1 $10,000,001 - $50 million
1] $50,000,004 - $100 million
Ci $10,000,001 - $506 million

C2 $1,000,000,001 - $10 billion
(1 $10,000,000,001 - $50 billion
(J More than $50 billion

 

46, Estimated liabilities F $0 - $50,000
[1] $60,004 - $100,000
[J $100,001 - $500,000

C7] $500,004 - $1 million

Mi $7,000,004 - $10 mitllon

11 $16,000,001 - $50 million
1 $50,000,001 - $100 million
1 $100,000,001 - $500 milion

C1 $500,006,001 - $1 bilion

i $1,000,000,001 - $40 billion
C1 $10,000,000,004 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuais Filing for Bankruptcy

page 3

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

Bebior DOLPHIN DINER CORP.

Name

na Request for Relief, Declaration, and Signatures

Case number (if known)

 

WARNING -- Bankruptcy fraud Is a serlous crime, Making a faise statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, of both, 18 U.S.C.-§§ 162, 1341, 1519, and 3571.

17, Declaration and signature

of authorized
representative of debtor

The debtor requests relief In accordance with the chapter of tile 11, United Statas Coda, specified In this petition,

{ have been authorized to file this petition on behalf of the debtor.

| have examined the Information in this petition and have a reasonable belief that the information is true and correct.

i declare under penalty of perjury thal the foregolng Is true and correct.

Execuledon March 18, 2021

MM fOBIYYYY

co
~

 

oe

x

 

= .
Signature of authorized representative of debtor

Tite President

Spiro Dimas

 

Printed name

 

48, Signature of attorney x A PSone,

Offictal Form 201

Signature of aftorney for debtor

Lawrence F. Morrison

Date March 18, 2021

 

MM /DDIYYYY

 

Printed name

Morrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Floor
New York, NY 10013
Number, Street, City, State & ZIP Code

Gontact phone 272-620-0938 Email address

2889590 NY
Bar number and State

info@m-t-law.com

 

Voluntary Petition for Non4ndividuats Filing for Bankruptcy

page 4

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

Fill tn this information to identify the case:

Debtorname DOLPHIN DINER CORP.

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (if known)
O Check If this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-tIndividual Debtors 12s

An Individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the Individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptey case can result in fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341,
1519, and 3571.

| Deciaration and signature

lam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or anather
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information Is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Officlal Form 206E/F)}

Schedule G: Exacutory Contracts and Unexpired Leases (Officlal Form 2066)

Schedule H: Codebtors (Official Form 206H}

Summary of Assets and Liabllitles for Non-individuais (Official Form 206Sum}

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Glaims and Are Not insiders (Official Form 204)
Other document that requires a declaration

 

OwWOHORKOOO

 

| declare under penaity of perjury thal the foregoing ts tue and correct.

: rere ora . 2
Executedon March 18, 2021 xX ef! . _..
Signature of Individual signing on behaif of debtor

Spiro Dimas
Printed name

President
Position of relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Soltyare Copyright (c} 1898-2021 Besl Gasa, LLC « www.bestcase.com Basi Case Bankruptcy

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

  
     
   

     
  

Fill in this information to identify the case:
Debtor name } DOLPHIN DINER CORP.
United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW
YORK

 

O Check if this is an

Case number (if known): amended filing

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Inctude claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101{31). Also, do not

include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 jargest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of ereditor and Name, telephone number | Nature of claim Indicate ff claim | Amount of claim ;
complete mailing address, | and emall address of (for exarnpie, frade is contingent, | if the cfalrn Is fully unsecured, fill in only unsecured cfaim amount. It
including zip code crediter contact debts, bank loans, unliquidated, or | claims partially secured, fi in lotal claim amount and deduction for
“ professional. services, disputed value of collateral or seloff to calculate unsecured claim.
and government , Total claim, if Deduction for value | Unsecured claim
: contracts} partially secured of collateral or setoff
Harry J. Binder Judgment Disputed $2,783,693.28
6331 Porter Road
Sarasota, FL 34240
Wencesiaw Murrilo FLSA Claim Disputed $0.00
clo Raymond Nardo
129 Third Street
Mineola, NY 11501
Official form 204 Chapter 14 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Sattware Copyright {c) 1996-2021 Best Case, LLC - www-bestcase.com Best Caso Bankruptcy

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

United States Bankruptcy Court
Eastern District of New York

Case No,
Debtor(s} Chapter 41

 

Inte _ DOLPHIN DINER CORP.

 

LEST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in wecordance with rule 1007{a)(3) for filing in this Chapter E}] Case

 

Name and last known address or place of Security Class Number of Securities Kind of Interest

business of holder

Spiros Dimas 100%
One Dorset Lane
Bethpage, NY 11714

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

|, the President of the corporation named as the debtor in this case, declare under penalty of perjury that | have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belicf.

Date March 18, 2024 Signature “Spd oo (tn =.
Spiro Dimas

 

Pendity for making ¢ false stetement of concealing property: Fine of up to $300,000 or imprisonment for up to 5 years or both.
[8 U.S.C. $§ 152 and 3571,

Sheet [ of | in List of Equity Security Holders
Software Copyright {c} 1996-2021 Best Case, LLC - www.besicase.com Best Case Bankrupicy

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

United States Bankruptcy Court
Eastern District of New York

Inve _ DOLPHIN DINER CORP, Case No,
Debtor(s) Chapter 41

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

 

 

ee om,
Date: March 18, 2024 he
Spiro Dimas/President
Signer/Tille

USBC-44 Rev. 9/17/98

Software Copyright (c) 1996-2021 Dest Case, LLG - www,besicase.com Besl Case Bankrupicy

 

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

Harry J. Binder
6331 Porter Road
Sarasota, Fh 34240

Harry J. Binder

c/o Rosenberg Fortuna
666 Old Country Rd
Suite 810

Garden City, NY 11530

Wenceslaw Murrilo
c/o Raymond Nardo
129 Third Street

Mineola, NY 11501

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

United States Bankruptcy Court
Eastern District of New York

Inte DOLPHIN DINER CORP. Case No.
Debtor(s) Chapter 11

eA

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _DOLPHIN DINER CORP. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007, 1:

Mi None [Check if applicable]

March 18, 2021 c “ foes,

Date Lawrence F. Morrison

 

 

Signature of Attorney or Litigant
Counsel for DOLPHIN DINER CORP.
Marrison Tenenbaum, PLLC

87 Walker Street, Second Floor

New York, N¥ 10043

212-620-0938 Fax:646-390-5095
info@m-t-law.com

Softwara Copyright {c) 1996-2021 Best Casa, ELC - www.besicase.com Best Case Bankrupley

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): _DOLPHIN DINER CORP. CASE NO.:.

 

 

Pursuant to Local Bankruptey Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LER 1073-1 and £.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11. U.S.C. § FO1(2); Civ) are general partners in the same partnership: (v) ave a
partnership and one or more of its general partners, (vi) are partnerships which share one or more common general partners; or {vii}
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541 (a).]

W@ NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

O THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

I. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): {lf closed] Date of closing:

 

 

CURRENT STATUS OF RELATED CASE:

 

Discharaed/awaiting discharge, confirmed, dismissed, ele.)
8 8

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2, CASE NO.: FUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING (Y/N): [if closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [if closed] Dale of closing:
(OVER)

Software Copyright (c} 1996-2021 Bast Case, LLC - www.besicase.com Basi Casa Bankrupicy

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer fo NOTE ahove):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

 

NOTE: Pursuant to TE U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not

be cligible to be debtors, Such an individual will be required (o file a statement in support of his/her eligibilily to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

Lam admitted to practice in the Eastern District of New York (Y/N): _¥

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

1 certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending af any lime, excepl
as indicated elsewhere on this form,

A Porras,
Lawrence F, Morrison

Signature of Debtor's Allorncy

Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor

New York, NY 10013

242-620-0938 Fax:646-390-5095

 

Signature of Pro Se Debtor/Petitioner

 

Signature of Pro Se Jom Debtor/Petitioner

 

Mailing Address of Debtor/Petitioner

 

City, Stale, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide ail information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice,

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result,

USBC-L7

Software Copyright {c} 1996-2021 Besl Case, LEG - wan besicase,com

Rew 8/1 L209

Best Case Bankrupicy

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

MORRISON TENENBAUM PLLC
Counsel to the Debtor

87 Walker Street, Floor 2

New York, New York 10013
Phone; 212-620-0938

Lawrence I’, Morrison, Esq.

Brian J. Hufnagel, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
DOLPHIN DINER CORP. Case No, 21-

Debtor.

 

DECLARATION PURSUANT TO 11 U,S.C, § 1116

Spiros Dimas declares under penalty of perjury pursuant to 28 U.S.C. § 1746 the truth of the
following:

1. Lam the President of Dolphin Diner Corp. (the “Debtor”), a small business debtor pursuant
to 11 U.S.C. § 101(51)(D) and submit this declaration and, annexed the attached documents, pursuant to 1 1
ULS.C. § L116:

a. Most recent balance sheet
[] annexed hereto
{ ]has not been prepared

b. Statement of operations
[ ] annexed hereto
[] has not been prepared

c, Cash-flow statement
[ ]annexed hereto
[><] has not been prepared

d. Most recent federal income tax return.
[x] annexed hereto
{ ] has not been filed

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 18, 2021

rte,

Spiros Dimas

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

Xx
Th re:
Chapter 11
DOLPHIN DINER CORP.,,
Case No. 21- ( )
Debtor.
XK
CORPORATE RESOLUTION

 

At the meeting of the Board of Directors of Dolphin Diner Corp., a New York corporation
(the “Company”), it was determined to be in the best interests of the Company to file for
bankruptcy under Chapter 11 of the United States Bankruptcy Code and the following resolution
was adopted:

Whereas, it is in the best interest of the Company to file a voluntary petition
in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the
United States Code;

Be It Therefore Resolved, that Spiros Dimas, President of the Company, is
authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter 11 voluntary bankruptcy case on behalf of the Company, and

Be It Further Resolved, that Spiros Dimas, President of the Company, is
authorized and directed to appear in all bankruptcy proceedings on behalf of the
Company, and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the Company in connection with such |
bankruptcy case; and

Be It Further Resolved, that Spiros Dimas, President of the Company, is
authorized and directed to employ Lawrence F. Mortison, attorney and the law firm
of Morrison Tenenbaum, PLLC to represent the Company in such bankruptcy case.

Dated: New York, New York
March 18, 2021

oy, fp Sp

Spiros Dimas, President

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

wan K
In re:
Chapter 11]
DOLPHIN DINER CORP.,
Case No. 21- ( )
Debtor.
~ x

 

AFFIDAVIT PURSUANT TO E.D.N.¥. LOCAL BANKRUPTCY RULE 1007-4
STATE OF NEW YORK )
}S8:.
COUNTY OF )
’ Spiros Dimas, being duly sworn deposes and says:

1. Lam the President of Dolphin Diner Corp, (the “Debtor”), and as such | am familiar with
the operations, business and financial affairs of the Debtor. | submit this affidavit in accordance with the
E.D.N.Y Local Bankruptcy Rule 1007-4 in support of the voluntary petition filed by the Debtor.

2. There are no other or prior bankruptcy cases against the Debtor and as such there has
been no trustee or creditors’ committee appointed in this case.

3. A copy of the Debtor's board resolution authorizing the Chapter 11 filing is annexed
hereto as Exhibit “A”.

4, The Debtor is a New York corporation and was incorporated on July 28, 2017.

5. The Debtor operated a restaurant located at 365 West Main Street, Huntington, New
York 11743 (the “Premises”).

pi ceasad +o of ens de COMBE] Br

6. Woche Premises closed‘in or around November 2018 anc-surrenderad-pessessiotrofthe—
Premises; The Debtor’s books, records and office are now located at 30-03 30" Avenue, Suite 200,
Astoria, NY 11102.

7. The Debtor’s immediate need for relief in this Court stems from a judgment entered in

the New York Supreme Court, Index No. 614779/2019.

 
Case 1-241-40/95-€SS DOCL Filled Us/eo/el centered VsoiZoizi 14:42:00

8, Pursuant to Rule 1007-(a)(4) of the local bankruptcy rules annexed hereto as Exhibit “B”
is a list containing the names and addresses of the Debtor’s twenty (20) largest unsecured creditors,
excluding insiders.

9, Pursuant to Rule 1007-2(a)(5) of the local bankruptcy rules, annexed hereto as Exhibit
“C fe a list containing the names and addresses of the Debtor’s five (5) largest secured claims.

10, Pursuant to Rule 1007-2(a)(6) of the local bankruptcy rules, annexed hercto as Exhibit
“[) is a summary of the Debtor’s assets and liabilities. This is an internally generated estimate of assets
and liabilities and may require certain adjustments.

1. The Debtor does not have any publicly held shares, debentures, or other securities.

12. There is no property of the Debtor in the possession or custody of any public officer,

receiver, trustee, pledge, assignee of rents, liquidators, secured credilors, or agents of such person,

13, The Debtor’s assets may consist of potential claims.
14, Aside from the President, the Debtor does not have employees and therefore no payroll.
15, The Debtor does not expect to receive revenue from operations of the business in the

thirty (30) day period following the Chapter 11 filing. The Debtor’s does not expect fo have any operating

expenses during the same thirty (30) day period.

Dated: March 2.3 , 2021 ‘
ae

Spiros Dimas, President

 

Sworn to before me this 24
day of March 2021

NOTARY PUBLIC

 

PANTELIS SKULIKIDIS
Notary Public, State of New York
No, 028K6108754
Qualified in Queens County
Commission Expires April 19, 202}

 
